Title: A Fourth of July Tribute to Jefferson, 4 July 1789
From: Paradise, John,et al.
To: Jefferson, Thomas



Sir
Paris July 4th 1789

Your intention of withdrawing awhile from this court on a visit to our happy country offers an occasion which we cannot resist, of testifying those sentiments of gratitude and attachment which your conduct has taught us to realize, as the emotions of ingenuous minds towards an illustrious Benefactor.
As citizens of the United States we feel a laudable pride in joining the general voice of our country and of that of the age in which we live in rendering the sincerest tribute of respect to a compatriot so distinguished for his exertions in favour of that country and for the general happiness of mankind; but as temporary residents in a foreign kingdom, a situation in which the grateful heart becomes more susceptible and good actions recieve an additional merit, you will pardon our zeal if it assumes a language which in other circumstances it might be unbecoming the dignity of a Republican Patriot to recieve. Praise is honorable only in proportion to the freedom and information of the persons from whom it arises; from a depressed subject it is a proof of power and of meanness; from an enlightened freeman, of merit and of gratitude. It is the application of this principle which alone can render public testimonials of this kind acceptable to such minds as have the goodness to deserve them.
During your residence in this kingdom your particular kindness and attention to every American who has fallen in your way have endeared you to their hearts; and we are sure, as we speak the language which they have often uttered on this subject, that were they all present they would join in this our most cordial acknowledgement. But your conduct in this respect, though in the highest degree noble and generous, makes but a part of the motives of our love and admiration. The benefits resulting to the United States from your various negotiations in Europe excite in us a gratitude of a more extensive and patriotic nature. In these negotiations, your comprehensive views and minute attentions to every interest of every part of the country you represent, at the same time that your policy is directed to the general harmony and happiness of all nations, render you the proper minister of that enlightened people whose cause is the cause of humanity, and whose example we trust will greatly benefit mankind.
As this is the anniversary of our Independence our sensations of  pleasure are much increased from the idea that we are addressing ourselves to a man who sustained so conspicuous a part in the immortal transactions of that day—whose dignity energy and elegance of thought and expression added a peculiar lustre to that declaratory act which announced to the world the existence of an empire. Be pleased, Sir, to accept our congratulations on the return of this day: a day which we hope arises with peculiar glory on our hemisphere, as it finds an extensive people happily united under the organization of a new government which promises the most lasting advantages.
May your visit to that country afford you a noble and endearing satisfaction, both as to the prosperity of your particular connections and affairs, and as it may give you an opportunity of rendering new services by your information and advice to that illustrious band of your fellow patriots who must welcome you with every token of respect.
While those of us who remain longer in France shall have reason to regret your absence, yet we cannot but rejoice with you on its occasion, and sincerely wish you a prosperous and happy voyage.
With every sentiment of gratitude and respect we have the honor to be, Sir, your most obedient and very humble servants,


john paradise
philip mazzei


samuel blackden
e: haskell


joel barlow
th. appleton


jam. swan
benjn. jarvis


